DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on July 11, 2022. Amendments to claims 1-7, 9-17, and 19-20 have been entered. Claims 1-20 are pending and have been examined. The objections to the claims are withdrawn in view of the amendments. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Office action mailed on April 14, 2022 and hence it is not repeated here. The claim rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) an asset recommendation method which is considered a judicial exception because it falls under the category of Certain of methods of organizing human activity such as a fundamental economic activity (recommending assets is a fundamental economic activity) and also commercial or legal interactions including creating agreements (recommending assets is creating agreements which falls under commercial or legal interactions including agreements, advertising, marketing or sales activities or behaviors; business relations which falls under commercial or legal interactions) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, exemplary claim 11 is directed to a method (process). 
	Step 2A – Prong One: The limitations of “for each user identifier of a plurality of user identifiers, generating, using at least one processor a user representation based on user information included in an aggregated database, wherein the aggregated database includes the plurality of user identifiers, and wherein the plurality of user identifiers correspond to user information; identifying, using the at least one processor, from the user representations of the plurality of user identifiers, a set of similar user representations based on a first user representation corresponding to a first user identifier based on real-time monitoring of
at least one of user behavior on an asset recommendation system associated with the
user representations, social metrics associated with the user representations, and
financial metrics associated with the user representations; obtaining, using the at least one processor, for a set of similar user identifiers corresponding to the set of similar user representations, a set of asset identifiers associated with the set of similar user identifiers; transforming, using the at least one processor, an interface of a user device of the first user identifier by rendering a graphical depiction of the set of assets identifiers; updating the set of similar user identifiers for each user identifier of the plurality of user identifiers at a desired threshold interval; obtaining an updated set of asset identifiers associated with the updated set of
similar user identifiers; and updating the interface of the user device by rendering of the graphical depiction of the updated set of asset identifiers” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers the abstract category of Certain of methods of organizing human activity such as a fundamental economic activity (recommending assets is a fundamental economic activity) and also commercial or legal interactions including creating agreements (recommending assets is creating agreements which falls under commercial or legal interactions including agreements, advertising, marketing or sales activities or behaviors; business relations). That is, other than an interface of a user device, a memory including an aggregated database and at least one processor (broadly interpreted as one processor), nothing in the claim precludes the steps from being performed as a method of organizing human activity. The interface of a user device is broadly interpreted to correspond to generic software elements suitably programmed to perform the display functions. The memory including an aggregated database is broadly interpreted to correspond to generic computer elements suitably programmed to perform the storage functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers Certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of interface of a user device, a memory including an aggregated database and at least one processor to perform all the steps. A plain reading of Figures 1-5 and descriptions in at least associated paragraphs [0034], [0078], [0081] – [0082] reveals that the user device is generic computing device (including an interface), such as a mobile phone, tablet, computer, etc. The memory including an aggregated database is broadly interpreted to correspond to generic computer elements suitably programmed to perform the storage functions. The processor may be a generic processor such as one or more microprocessors all suitably programmed to execute the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor, the memory and the interface of a user device in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 11 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 11 is not patent eligible. Independent claim 1 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-10 and 12-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance, in claims 2-6 and 12-16, the steps “wherein: the aggregated database includes a plurality of entity identifiers, the plurality of entity identifiers correspond to entity information; and the at least one processor is further caused to, for each entity identifier of the plurality of entity identifiers, generate an entity representation based on the entity information included in the aggregated database, identify, from the entity representations of the plurality of entity identifiers, a set of similar entity representations based on the first user representation, and add a set of entity identifiers corresponding to the set of similar entity representations in the set of asset identifiers”, “wherein the at least one processor is further caused to: receive a query from the user device; analyze the query using natural language processing; analyze the aggregated database based on results of the analyzed query; and identify the set of similar entity representations based on results of the analyzed aggregated database”, “wherein the at least one processor is further caused to update the aggregated database by: retrieving user information and entity information from a plurality of databases; and integrating the user information and entity information into the aggregated database using a corresponding template”, “wherein: each database of the plurality of databases corresponds to a template, and the at least one processor is further caused to normalize data retrieved from the corresponding database based on the template”, “wherein the at least one processor is further caused to: update the aggregated database with first data from a first set of databases of the plurality of databases in real-time and second data from a second set of databases of the plurality of databases at the desired threshold intervals” under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because these steps describe the intermediate steps of the underlying process. 
	In claims 7-10 and 17-20, the steps “wherein the at least one processor is further caused to: obtain, for the set of similar user identifiers, a performance history of a corresponding similar user portfolio over a threshold period; obtain, for the first user identifier, a first user performance history of a first user portfolio over the threshold period;  and remove user identifiers from the set of similar user identifiers in response to the corresponding performance history of the corresponding similar user portfolio being less than the first user performance history of the first user portfolio”, “wherein the performance history indicates a total asset value change over the threshold period”, “wherein the at least one processor is further caused to: filter the set of asset identifiers based on a performance history over a threshold period”, “wherein the desired threshold interval is at least one of an hourly interval and a daily interval” under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 11-19 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prong one: 
The claim(s) recite(s) an asset recommendation method which is considered a judicial exception because it falls under the category of Certain of methods of organizing human activity such as a fundamental economic activity (recommending assets is a fundamental economic activity) and also is a commercial or legal interaction including creating/fulfilling/resolving agreements (recommending assets is fulfilling/resolving agreements which falls under commercial or legal interactions including agreements, advertising, marketing or sales activities or behaviors, managing interactions including following rules or instructions; business relations which falls under commercial or legal interactions) as discussed in the rejection. All the steps of the claim (Claim 11 for example), when considered collectively as an ordered combination without the italicized portions, recite the overall abstract idea of recommending assets. The recommendation system is a proxy for the party that owns the recommendation system. Recommending assets is also a form of marketing or sales activities. By recommending an investment list, the system is marketing the list of assets that can be bought or sold by the party (for whom the recommendation is made). Recommending a product before it is bought or sold is a part of marketing or sales activities. Recommending assets is also a form of managing interactions/business relations between the party representing the system and the party for whom the recommendation is made, by following rules or instructions. By recommending an investment list, the recommendation system has also resolved/fulfilled the terms of the agreement (to provide a list of assets which may be candidates for performing trades). Abstract ideas can be characterized at different levels of abstraction. (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). Hence, the claims recite an abstract idea. 
Response to Applicants’ arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-5 and descriptions in at least associated paragraphs [0034], [0078], [0081] – [0082] reveals that the user device is generic computing device (including an interface), such as a mobile phone, tablet, computer, etc. The memory including an aggregated database is broadly interpreted to correspond to generic computer elements suitably programmed to perform the storage functions. The processor may be a generic processor such as one or more microprocessors all suitably programmed to execute the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor, the memory and the interface of a user device in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The features in the claim and those recited on page 14 of the remarks such as “identify, from the user representations of the plurality of user identifiers, a set of similar user representations based on a first user representation corresponding to a first user identifier based on real-time monitoring of at least one of user behavior on the asset recommendation system associated with the user representations, social metrics associated with the user representations, and financial metrics associated with the user representations,  obtain, for a set of similar user identifiers corresponding to the set of similar user representations, a set of asset identifiers associated with the set of similar user identifiers, transform an interface of a user device of the first user identifier by rendering a graphical depiction of the set of asset identifiers, update the set of similar user identifiers for each user identifier of the plurality of user identifiers at a desired threshold interval, obtain an updated set of asset identifiers associated with the updated set of similar user identifiers, and update the interface of the user device by rendering of the graphical depiction of the updated set of asset identifiers” may at best, be characterized as an improvement in the abstract idea of recommending assets, using suitably programmed computer components in their ordinary capacity. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). 
	Regarding applicant's arguments alleging the lack of prior art as evidence that the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption."). 
	Regarding applicant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Applicant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also, the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “an asset recommendation method” in general, but also the specific type of “asset recommendation methods”. And that the present claims do not preempt the field of asset recommendation methods do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also, Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice".
	The Examiner does not see the parallel between the Applicant’s claims and those in Example 37. Claim 1 of Example 37 recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. Such features are present in Applicant’s claims. There is no indication in the Applicant’s claims or in the Applicant’s Specification that the user interface is improved as a result of the claimed method. The user interface displays relate to what information is displayed and how it is displayed. It does not concern how the display is improved in order to create better display capabilities. Hence, these features relate to purported improvement to the abstract idea itself. Hence, the Applicant’s claims are directed to an abstract idea. 
	Response to Applicants’ arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in the rejection, using the additional elements (identified in the rejection) to perform the claimed steps, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claims are not patent eligible. 
In response to Applicant’s arguments based on the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), the Examiner would like to point out the Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s). 
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are interface of a user device, a memory including an aggregated database and at least one processor to perform all the steps. A plain reading of Figures 1-5 and descriptions in at least associated paragraphs [0034], [0078], [0081] – [0082] reveals that the user device is generic computing device (including an interface), such as a mobile phone, tablet, computer, etc. The memory including an aggregated database is broadly interpreted to correspond to generic computer elements suitably programmed to perform the storage functions. The processor may be a generic processor such as one or more microprocessors all suitably programmed to execute the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Applicant’s arguments incorporating the Berkheimer memo are not persuasive. In Summary, the computer system is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea. 
	Applicant’s arguments that “a general-purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software” is not persuasive. In Alice also, the computer system was specifically programmed to execute the specifically claimed steps in Alice. That did not make the Alice claims patent-eligible. Functions such as “storing data (storing plurality of user identifiers), generating based on information (generating based on the user information), identifying based on criteria (identifying based on the user representations of the plurality of user identifiers, a set of similar user representations based on a first user representation corresponding to a first user identifier based on real-time monitoring of at least one of user behavior on the asset recommendation system associated with the user representations, social metrics associated with the user representations, and financial metrics associated with the user representations), obtaining additional information based on rules (obtaining for a set of similar user identifiers corresponding to the set of similar user representations, a set of asset identifiers associated with the set of similar user identifiers), rendering and updating information periodically  on a graphical user interface of a user device (rendering a graphical depiction of the set of asset identifiers, updating the set of similar user identifiers for each user identifier of the plurality of user identifiers at a desired threshold interval, obtaining an updated set of asset identifiers associated with the updated set of similar user identifiers, and updating the interface of the user device by rendering of the graphical depiction of the updated set of asset identifiers” are conventional functions of a computer system. Changing the label does not change the facts of invention. Simply programming a general purpose computer to perform certain functions does not make it a special purpose machine. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself.
In response to the Applicant’s arguments that the Applicant’s claims are similar to those in Trading Technologies Int’l v. CQG, Inc., Appeal No. 2016-1616 (Federal Circuit January 18, 2017), the Examiner would like to note that the Examiner does not see the parallel between the claims of the instant application and those of Trading Technologies. Also, these cited cases are non-precedential, and the decisions are only applicable to the facts of the case that was litigated and as such is not binding on the examining process. Examination of the claims by the Office is based on the guidance provided by the 2019 PEG and the PEG Updates. 
Even if the decision in Trading Technologies was precedential, the claims in Trading Technologies were directed to “[a] specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price”. Such features are not present in the Applicant’s claims. There is no indication in the Applicant’s claims or in the Applicant’s Specification that the user interface is improved as a result of the claimed method. The user interface displays relate to what information is displayed and how it is displayed. It does not concern how the display is improved in order to create better display capabilities. Hence, these features relate to purported improvement to the abstract idea itself. Therefore, the Applicant's arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Toffey et al. (US Pub. 2022/005133 A1) discloses computer-implemented methods and computer systems for an electronic transaction platform that enables the buying and/or selling of securities by users. The methods and systems relate to the identification and selection of one or more financial instruments to trade during an electronic communication session for trading a financial instrument between an initiating user and one or more invitee users with the assistance of a dealer user or other intermediate entity. The selected financial instrument is identified based on a degree of match between the preferred yield risk profile of the initiating user and the plurality of attributes associated with the financial instruments that are available to be traded, wherein the plurality of attributes includes at least two of a set of yield attributes, a set of issuer attributes, and a set of underwriting attributes.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

August 9, 2022